DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 8-12, 16, 19 and 20 are pending in this application and examined in this Office Action.  The amendments to the claims have necessitated the new grounds of rejection and this Office Action is made Final.  Applicant arguments are addressed at the end of the Office Action.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 10/06/2022 is not sufficient to overcome the rejection of claims 1, 3, 4, 8-12, 16, 19, 20  for reasons discussed at the end of the Office Action.

Status of Rejections
1.	The rejection of claims 1, 3, 8-12, 16, 20 under 35 U.S.C. 103 as being unpatentable over Darabi (of record) in view of Barberi (of record) is withdrawn in view of the amendments to the claims. 

2.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Darabi and Barberi as applied to claims 1, 3, 8-12, 16, 20 above and  further in view of Lafuste (of record) and Do (of record) is withdrawn.

3.	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Darabi and Barberi as applied to claims 1, 3, 8-12, 16, 20 above and further in view of Huang (of record) is withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 3, 8-12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al (“Human ES- and iPS-Derived Myogenic Progenitors Restore DYSTROPHIN and Improve Contractility upon Transplantation in Dystrophic Mice,” Cell Stem Cell 10, 610-619, May 4, 2012) (of record) in view of Barberi et al (“Derivation of engraftable skeletal myoblasts from human embryonic stem cells,” Nature Medicine 13(5):642-648 (2005)) (Barberi)(of record).

Darabi discloses a method for isolating myogenic precursor cells derived from ES cells  (the claimed “ES cells;” claim 16) and iPS cells (claim 3) (Abstract) (the claimed “method for isolating myogenic progenitor cells comprising providing cells derived from pluripotent stem cells have or are undergoing myogenic differentiation;” claim 1, part a) using FACS cell sorting (page 612, right column, bottom paragraph) based on predetermined and known myogenic cell surface markers such as PAX7 (page 611, right column, last paragraph) CD56, CD29, CD44, M-CADHERIN and a9integrin (page 612, right column, last paragraph). 
Darabi discloses (page 611, right column, top paragraph) modification of an ES cell line and a human iPS cell lines with a doxycycline-inducible lentiviral vector encoding PAX7 (iPAX7) and that expression of the transgene was detected by incorporating an ires-GFP reporter down-stream of the PAX7 gene (Figure S1G) (the claimed “wherein the induced PAX7 expression is expression of an exogenous PAX7 gene;” claim 1, part b last part).
Regarding claim 8, Darabi discloses PAX+7 cells purified by FACS (figure 1 figure legend (A)), (the claimed “wherein the cells are isolated by Fluorescent Activated Cell Sorting (FACS) or magnetic sorting’).
Regarding claim 9, Darabi discloses that with PAX7 induction under proliferation conditions, most cells express PAX7 only, thereby disclosing the claimed “progenitor cells do not express an exogenous marker” (figure 1 legend (C-E)).
Regarding claims 10-12, Darabi discloses successfully deriving large quantities of myogenic precursors, which, upon transplantation into dystrophic muscle (the claimed “diseased muscle tissue;” claims 10, 11, 12) are able to engraft efficiently (Abstract) (the claimed “wherein the isolated cells can be optionally cultured ...prior to transplantation/administration,” claims 10, 11). Darabi discloses that upon transplantation (the claimed “transplanting,” claim 10; or “administering,” claim 11) into dystrophin deficient mice (the claimed “injury or diseased muscle tissue Is a result of a genetic disorder,” claim 12), the cells promote extensive and long term regeneration that is accompanied by functional improvement (page 610,right column, bottom paragraph to page 611, left column), the claimed “transplanting an effective amount of the isolated cells of (b) into injured (claim 12) or diseased muscle tissue of a subject in need thereof”(claim 11).
Darabi discloses (page 611, right column, top paragraph) a vector encoding PAX7 (iPAX7) with a doxycycline-inducible lentiviral (the claimed “wherein PAX7 expression is under the control of an inducible promoter;” claim 20).
Darabi differs from the claims in that the document fails to disclose isolating the myogenic progenitor cells with antibodies for CD54. However, Barberi cures the deficiency.
Barberi discloses generation of myoblasts from human embryonic stem cells (the claimed pluripotent stem cells which have undergone myogenic differentiation). Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 648, right column, last paragraph) was observed. Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells) (claim1).
It would have been obvious to one of ordinary skill that myogenic precursor cells could be isolated using antibodies to CD54 alone in view of the teachings of Barberi disclosing progenitor cells/myocytes expressing PAX7 express CD54.

It would have been obvious to one of ordinary skill to modify the Darabi method of isolating myogenic precursor cells by isolating myogenic progenitor cells using antibodies to CD54 as suggested by Barberi in view of the teachings of Barberi that CD54 is inherently expressed on PAX7 myogenic progenitor cells (claim 1, part b).
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.
One of ordinary skill would have been motivated to isolate myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Darabi that pluripotent stem cell derived-myogenic progenitor cells expressing PAX7 and CD54 have potential in regenerative medicine (Barberi, page 1, left column, first paragraph).

2. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Darabi and Barberi as applied to claims 1, 3, 8-12, 16, 20 above and further in view of Lafuste (of record) and Do (of record). The teachings of Darabi and Barberi above are incorporated herein in their entirety.

From above, Barberi discloses generation of myoblasts from human embryonic stem cells (the claimed pluripotent stem cells which have undergone myogenic differentiation). Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 648, right column, last paragraph) was observed. Therefore, Barberi discloses CD54 and PAX7 are expressed in cells undergoing myogenesis (myogenic progenitor cells) (the claimed “CD54:”claim 4).
Darabi and Barberi differ from the claims in that the documents fail to disclose isolating the myogenic progenitor cells using antibodies for alpha 9 integrin or syndecan2 (SDC2). However, Lafuste and Do cure the deficiency.

Lafuste discloses the alpha 9 integrin (a9B1) marker is constitutively expressed by differentiating myogenic cells (page 862, left column, second full paragraph) at three different stages of myogenesis (page 864, left column bottom paragraph) (the claimed “the alpha 9 integrin;” claim 4).
Do discloses syndecan2 is abundantly expressed in early differentiated myoblasts (abstract) (the claimed “syndecan2;” claim 4). Do fails to disclose expression on myogenic progenitor cells derived from pluripotent stem cells. However, one of ordinary skill would have had the reasonable expectation that syndecan2 would be expressed on pluripotent stem cell derived myogenic progenitor cells undergoing differentiation to a differentiated muscle cell in view of the teachings of Do that syndecan2 is a naturally occurring protein expressed in myoblasts during muscle regeneration (differentiation into muscle cells). Therefore, syndecan2 would be inherently expressed.
It would have been obvious to one of ordinary skill to modify the method of Darabi and Barberi by utilizing additional known markers for myogenic precursor cells such as alpha 9 integrin and syndecan2 as suggested by Lafuste and Do to identify and isolate myogenic precursor cells in order to obtain a large population of myogenic precursors which would be useful in therapeutic applications, such as transplantation into a dystrophic muscle, as taught by Darabi (claim 4).
One of ordinary skill would have had a reasonable expectation of success in obtaining the myogenic precursor cells using antibodies to CD54, alpha9 integrin and syndecan2 because each of the markers is known to identify myogenic precursor cells or to be expressed on early differentiated myoblasts, cells part of the myogenic pathway.
One of ordinary skill would have been motivated to obtain myogenic precursor cells because myogenic precursor cells have therapeutic potential (Darabi, for example, Abstract).

3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Darabi and Barberi as applied to claims 1, 3, 8-12, 16, 20 above and further in view of Huang (of record). The teachings of Darabi and Barberi above are incorporated herein in their entirety.
Darabi and Barberi differ from the claims in that the documents fail to disclose the myogenic progenitor cells are isolated by magnetic sorting. However, Huang cures the deficiency.
Huang discloses [0640] stem cells can be isolated by magnetic beads (the clamed “magnetic sorting”).
It would have been obvious to one of ordinary skill to modify the Darabi and Barberi method by isolating myogenic progenitor cells via magnetic sorting as suggested by Huang in view of the teachings of Huang that magnetic sorting is an alternative to FACS [064].
One of ordinary skill would have a reasonable expectation of success of isolating myogenic progenitor cells using magnetic sorting in view of the teachings of Huang that isolation of stem cells via magnetic sorting is a known method of cell sorting.

Response to arguments and Declaration under 35 USC 1.132

Applicant’s arguments, filed 10/06/2022, have been considered but not found persuasive.

1. 	Applicant argues (page 1, second paragraph “103 Rejection”)
CD54 purification is a method to purify myogenic progenitors in the context of PAX7 conditional expression, not endogenous expression.  Therefore, Barberi does not cure any deficiency.

In reply and contrary to the arguments, Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population of CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 648, right column, last paragraph) was observed. Barberi CD54 expression is not limited to PAX7 expression.

	2.	Applicant argues (page 1, second paragraph “103 Rejection”)
In addition, Barberi does not show myogenic progenitors can be purified by CD54, Barberi merely describes that CD54 is expressed, and only in a subpopulation of cells, with a large proportion of cells of Barberi being CD54-negative (see Fig. 1C of Barberi, profile for ICAM-1, i.e, CD54). The examiner’s argument does not take into consideration this CD54-negative population. Barberi’s cells are a mixture of CD54+ and CD54-negative cells, thus they are both CD54-positive and CD54-negative, and having not demonstrated coexpression or purification, Barberi clearly teaches nothing useful about CD54 with regard to whether it is coexpressed with PAX7 or whether it is useful for purification of myogenic progenitors.

In reply and contrary to the arguments, no claim claims any time length for CD54 expression. No claim claims any percentage of CD54 expression. Barberi discloses antibodies to CD54 for detection of surface markers. Barberi is interested in generation of myoblasts from human embryonic stem cells (the claimed pluripotent stem cells which have undergone myogenic differentiation) for therapeutic purposes such as transplantation (abstract) and therefore, is interested in selectively obtaining multipotent cells capable of generating myogenic progenitor cells.
Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population of CD73+ cells which were also CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 648, right column, last paragraph) was observed. Therefore, Barberi discloses CD73/CD54 and PAX7 markers are expressed in cells undergoing myogenesis (myogenic progenitor cells).
As stated above, it would have been obvious to one of ordinary skill to modify the Darabi method of isolating myogenic precursor cells by isolating myogenic progenitor cells using antibodies to CD54 as suggested by Barberi in view of the teachings of Barberi that PAX7 and CD54 are expressed on myogenic progenitor cells. 
3.	Applicant argues (page 1, third paragraph)
The Examiner’s statement at page 10 of the Office Action that “Barberi discloses (page 642, right column “Results’”} differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAXT) (page 643, right column, last paragraph) was observed. Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells) (claim 1) is simply incorrect.
As discussed in the previous response, while Barberi discloses cells that ‘express’ CD54+, it does not mean that all cells express this marker. The data show that only a subset of the cells expresses this marker (unlike the markers CD73 and CD44 described in Barberi Fig 1C, which are expressed by the entire population), and Barberi does not demonstrate that itis this minor subset that goes on to myogenic differentiation. Barberi's cells are a mixed population of CD54+ and CD54-neg. Itis not known which cell type in Barberi’s mixed culture is responsible for myogenic differentiation. Barberi does not test whether it is the CDS4+ or the CD54-neg ceils that go on to myogenic differentiation. Therefore, it does not disclose that CD54 is inherently expressed along with PAX7 (ie.,in the same cells, thus being useful for purification). It is noted that Barberi did not use CD54 to isolate cells.

In reply and contrary to the arguments, no claim claims the CD54 marker is expressed by the entire population. Barberi discloses an antibody to CD54 used for identification of cells expressing CD54.  It would have been obvious to one of ordinary skill to modify the Darabi method of isolating myogenic precursor cells by isolating myogenic progenitor cells using antibodies to CD54 as suggested by Barberi in view of the teachings of Barberi that CD54 is inherently expressed on PAX7 myogenic progenitor cells (claim 1, part b) because both PAX7 and CD54 are expressed on myogenic progenitor cells.
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.
The use of antibodies in a FACS sorting method are known in the art as taught by Darabi (page 612, right column, bottom paragraph) and Barberi discloses an antibody to CD54 is known in the art.  

4.	Applicant argues (beginning page 2, bottom paragraph)
Applicants also tested this purification strategy using transgene-free methods (meaning in the absence of PAX7 induction) to generate myogenic cells from PCSs. This approach does not maintain high levels of PAX7 expression as did the inducible transgene approach, but it does produce myogenic cells, however in this case CD54 sorting did not result in enrichment for myogenic cells (see below data and 132 declaration), demonstrating the specificity of the markers disclosed and claimed herein to cells made to express PAX7 (Magli et al. Cell Reports. 2017 19:2867-2877, PMCID: PMC5528177). The markers disclosed and claimed herein are relevant for purification of cells in the context of induced PAX7 expression.

The data clearly show that the CD54 sorting purifies myogenic progenitors from cells induced for PAX7 expression (left), but not from cells that were not induced for PAX7 (right - these cells were from myogenic cultures differentiated according to the Chal et al. protocol from Nature Biotechnology 2015). This clearly demonstrates that CD54 does not isolate myogenic progenitors from all myogenic cultures; that CD54 purification does not work with transgene-free methods.

In reply and contrary to the arguments, the arguments concerning the results are not persuasive because Applicants used a different method (Chal) for the control condition (transgene-free methods) and therefore the results not comparable. Applicants have not submitted the Chal document on any IDS previous submitted or with this reply but a copy of Chal (“Differentiation of pluripotent stem cells to muscle fiber to model Duchenne muscular dystrophy,” Nature Biotechnology Volume 33 Number 9 September 2015) as described above is enclosed with this Office Action and cited on a PTO form 892 (Notice of References cited).
The Chal document discloses (page 5, right column, bottom paragraph):

we generated a mouse Pax7-GFP transgenic ES cell reporter line in which GFP expression is driven by a Pax7 bacterial artificial chromosome transgene. We also introduced a ubiquitous reporter, CAGGS-CFP in these cells to permanently track their progeny in grafting experiments.

Contrary to applicant arguments, the Chal document does not disclose a transgene free method nor does Chal disclose mention of CD54.
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.

Regarding the Declaration under 37 CFR 1.132

1.	Applicant argues at paragraph 6:
As noted by the Examiner, Darabi does not disclose isolating myogenic progenitor cells with antibodies for CD54. CD54 purification is a method to purify myogenic progenitors in the context of PAX7 conditional expression, not endogenous expression. Therefore, Barberi does not cure any deficiency. In addition, Barberi does not show myogenic progenitors can be purified by CD54, Barberi merely describes that CD54 is expressed, and only in a subpopulation of cells, with a large proportion of cells of Barberi being CD54-negative (see Fig. 1C of Barberi, profile for ICAM-1, Le., CD54). The examiner’s argument does not take into consideration this CD54-negative population. Barberi’s cells are a mixture of CD54+ and CD54-negative cells, thus they are both CD54-positive and CD54-negative, and having not demonstrated such, Barberi clearly teaches nothing useful about CD54 with regard to whether it is coexpressed with PAX7 or whether it is useful for purification of myogenic progenitors.

	In reply and contrary to the arguments, Barberi discloses an antibody to CD54 used for identification of cells expressing CD54.  It would have been obvious to one of ordinary skill to modify the Darabi method of isolating myogenic precursor cells by isolating myogenic progenitor cells using antibodies to CD54 as suggested by Barberi in view of the teachings of Barberi that both PAX7 and CD54 are expressed on myogenic progenitor cells.
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.
The use of antibodies in a FACS sorting method are known in the art as taught by Darabi (page 612, right column, bottom paragraph) and Barberi discloses an antibody to CD54 is known in the art.  

2.	Applicants argue at paragraph 7:
The Examiner’s statement at page 10 of the Office Action that “Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 643, right column, last paragraph) was observed. Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells) (claim 1)” is simply incorrect.

As discussed in the previous response, while Barberi discloses cells that ‘express’ CD544, it does not mean that all cells express this marker. The data show that only a minor subset of the cells expresses this marker (unlike other markers described in Barberi, which are expressed by the entire population), and Barberi does not demonstrate that it is this minor subset that goes on to myogenic differentiation. Barberi's cells are a mixed population of CD54+ and CD54-neg. It is not known which cell type in Barberi’s mixed culture is responsible for myogenic differentiation. Barberi does not test whether it is the CD54+ or the CD54-neg cells that go on to myogenic differentiation. Therefore, it does not disclose that CD54 is inherently expressed along with PAX7 (i.e., in the same cells, thus being useful for purification). It is noted that Barberi did not use CD54 to isolate cells.

In reply and contrary to the arguments, no claim claims the CD54 marker is expressed by the entire population. Barberi discloses an antibody to CD54 used for identification of cells expressing CD54.  It would have been obvious to one of ordinary skill to modify the Darabi method of isolating myogenic precursor cells by isolating myogenic progenitor cells using antibodies to CD54 as suggested by Barberi in view of the teachings of Barberi that CD54 is inherently expressed on PAX7 myogenic progenitor cells because both PAX7 and CD54 are expressed on myogenic progenitor cells.
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.
The use of antibodies in a FACS sorting method are known in the art as taught by Darabi (page 612, right column, bottom paragraph) and Barberi discloses an antibody to CD54 is known in the art.  

3.	Applicants argue at paragraph 8:
Applicants also tested this purification strategy using transgene-free methods (meaning in the absence of PAX7 induction) to generate myogenic cells from PSCs. This approach does not maintain high levels of PAX7 expression as did the inducible transgene approach, but it does produce myogenic cells, however in this case CD54 sorting did not result in enrichment for myogenic cells. (see below data), demonstrating the specificity of the markers disclosed and claimed herein to cells made to express PAX7 (Magli et al. Cell Reports. 2017. 19:2867-2877. PMCID: PMC5528177). This result flatly disproves the notion that CD54 generally marks and is useful for purification of cells expressing PAX7. The markers disclosed and claimed herein are relevant for purification of cells in the context of induced PAX7 expression.

The data clearly show that the CD54 sorting purifies myogenic progenitors from cells induced for PAX7 expression (left), but not from cells that were not induced for PAX7 (right - these cells were from myogenic cultures differentiated according to the Chal et al. protocol from Nature Biotechnology 2015). This clearly demonstrates that CD54 does not isolate myogenic progenitors from all myogenic cultures; that CD54 purification does not work with transgene-free methods.

In reply and contrary to the arguments,  the arguments concerning the results are not persuasive because Applicants used a different method (Chal) for the control condition (transgene-free methods) and therefore the results not comparable. Applicants have not submitted the Chal document on any IDS previous submitted or with this reply but a copy of Chal (“Differentiation of pluripotent stem cells to muscle fiber to model Duchenne muscular dystrophy,” Nature Biotechnology Volume 33 Number 9 September 2015) as described above is enclosed with this Office Action and cited on a PTO form 892 (Notice of References cited).
The Chal document discloses (page 5, right column, bottom paragraph):
we generated a mouse Pax7-GFP transgenic ES cell reporter line in which GFP expression is driven by a Pax7 bacterial artificial chromosome transgene. We also introduced a ubiquitous reporter, CAGGS-CFP in these cells to permanently track their progeny in grafting experiments.

Contrary to Applicant arguments, the Chal document does not disclose a transgene free method nor does Chal disclose mention of CD54.
One of ordinary skill would have had a reasonable expectation of success in isolating myogenic progenitor cells expressing PAX7 using antibodies to CD54 in view of the teachings of Barberi that myogenic progenitor cells express CD54 and Darabi that myogenic progenitor cells can be isolated by antibodies to surface markers.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632